Citation Nr: 1009811	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  07-01 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for 
an acquired psychiatric disorder, to include posttraumatic 
stress disorder (PTSD).

2. Entitlement to a total rating due to individual 
unemployability (TDIU rating).


REPRESENTATION

Veteran represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1969 to January 
1972 and April 1973 to April 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in October 
2004 and February 2005 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Louisville, Kentucky.  In 
December 2008, the Board remanded the case to the agency of 
original jurisdiction for further development, and it now 
returns to the Board for appellate review.


FINDINGS OF FACT

1. In a December 1996 decision the Board denied a claim 
seeking service connection for an acquired psychiatric 
disorder, to include PTSD.

2. Evidence added to the record since the prior final denial 
in December 1996 is neither cumulative nor redundant of the 
evidence of record at that time, but does not raise a 
reasonable possibility of substantiating the claim.

3. Service connection is in effect for gastroparesis, 
gastroesophageal reflux disease, hiatal hernia, evaluated as 
30 percent disabling and hemorrhoids, evaluated 
noncompensably.  

4.  The Veteran is not unable to obtain or maintain 
substantially gainful employment due solely to service-
connected disabilities.


CONCLUSIONS OF LAW

1. The December 1996 Board decision is final; new and 
material evidence has not been received to reopen a claim of 
entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD.  38 U.S.C.A. §§ 5108, 7104 (West 
2002); 38 C.F.R. § 3.156(a) (2009).

2. The criteria for entitlement to a TDIU rating have not 
been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Stegall Considerations

The Board observes that this case was remanded by the Board 
in December 2008.  The United States Court of Appeals for 
Veterans Claims (Court) has held "that a remand by this 
Court or the Board confers on the Veteran or other claimant, 
as a matter of law, a right to compliance with the remand 
orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  
The purpose of the December 2008 remand was to achieve 
further development of the claim, namely to obtain 
outstanding VA treatment records and records related to the 
Veteran's application for Social Security Administration 
(SSA) disability benefits.  A review of the post-remand 
record shows that these records are now associated with the 
claims file.  Therefore, the Board determines that the RO/AMC 
substantially complied with the Board's orders in the 
December 2008 remand, and that the Board may now proceed with 
adjudication of the claims.

II. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).  

VA must inform a claimant about the information and evidence 
not of record that is necessary to substantiate the claims, 
the information and evidence that VA will seek to provide, 
and the information and evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 
Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Additionally, in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), the Court of Appeals for Veterans Claims 
(Court) held that VCAA notice requirements also apply to the 
evidence considered in determinations of the degree of 
disability and effective date of the disability once service 
connection has been established.  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, the Veteran was provided with a VCAA 
notification letter in November 2004 with regard to the TDIU 
claim, prior to the initial unfavorable AOJ decision issued 
in February 2005.  However, no notice was provided in advance 
of the October 2004 rating decision denying reopening of the 
Veteran's service connection claim for a psychiatric 
disorder.  Letters with regard to this claim were sent in 
June 2007 and October 2007.

The Board observes that the VCAA notice issued in November 
2004 informed the Veteran of the type of evidence necessary 
to establish entitlement to a TDIU rating, how VA would 
assist him in developing his claim, and his and VA's 
obligations in providing such evidence for consideration.  
The June 2007 VCAA letter provided the same information with 
regard to the service connection claim for PTSD.  The Board 
notes that no notice explicitly stated that the reason for 
the Veteran's prior denial was that he needed to establish 
that his claimed acquired psychiatric disorder was caused or 
aggravated by his military service.  However, in both his 
notice of disagreement and substantive appeal, the Veteran 
stated in those same terms that such a relationship exists.  
Hence, the Board finds that the Veteran had knowledge of what 
the evidence needed to show to substantiate his claim.   

Moreover, although the June 2007 notice was not timely with 
the October 2004 rating decision, the Board finds that no 
prejudice to the Veteran resulted.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
Veteran has been prejudiced thereby).  In this regard, the 
Board notes that as a matter of law, providing the Veteran 
with VCAA-compliant notice prior to a readjudication 
"cures" any timing problem resulting from any deficiency in 
notice content or the lack of notice prior to an initial 
adjudication.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. 
Cir. 2007), citing Mayfield v. Nicholson, 444 F.3d 1328, 1328 
(Fed. Cir. 2006).  A statement of the case (SOC) and 
supplemental statement of the case (SSOC) constitute 
"readjudication decisions" that comply with all due process 
requirements if preceded by adequate VCAA notice.  See 
Mayfield, 499 F. 3d.  In the present case, subsequent to the 
June 2007 letter, the Veteran's claims were readjudicated and 
an SSOC issued.  Therefore, the Board concludes that the 
timing deficiency of notices sent in this case was rectified 
by subsequent readjudication.  

With regard to the notice requirements under Dingess/Hartman, 
a March 2006 letter provided notice as to disability ratings 
and effective dates.  The Board acknowledges the defective 
timing of this notice.  However, as the Board herein 
concludes that the preponderance of the evidence is against 
the Veteran's claims, all questions as to the assignment of 
disability ratings and effective dates are rendered moot.  
Therefore, the Board finds that the Veteran was provided with 
all necessary notice under VCAA prior to the initial 
adjudication of his claim. 

Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claim, has 
been satisfied.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Based on the above, the Board finds that 
further VCAA notice is not necessary prior to the Board 
issuing a decision.

VA has also fulfilled its duty to assist the Veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claims.  The Veteran's 
service treatment records, VA medical records, and private 
medical records were reviewed by both the AOJ and the Board 
in connection with adjudication of his claim.  The Veteran 
has not identified any additional treatment records that need 
be obtained prior to further adjudication of the claims.  

The Board observes that the duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to decide the claim.  Of 
record are the reports of October 1995 and December 1995 VA 
examinations that were conducted with regard to the Veteran's 
original service connection claim for an acquired psychiatric 
disorder.  With regard to the claim to reopen, however, the 
duty to provide a VA examination does not attach until new 
and material evidence has been submitted.  38 C.F.R. § 
3.156(c).  

As for the Veteran's TDIU claim, the Board finds that a 
current VA examination to determine whether the Veteran is 
not employable due solely to service-connected disabilities 
is not necessary to decide the claim.  The Veteran's service-
connected disability evaluations do not reach the threshold 
for a schedular TDIU rating, and the record does not suggest 
that these disabilities cause the Veteran to be unemployable 
such that consideration of an extraschedular rating is 
appropriate.  Based on these facts, the Board concludes that 
the medical evidence of record is sufficient to adjudicate 
the Veteran's TDIU claim.  

In light of the above, the Board concludes that further 
development and additional efforts to assist or notify the 
Veteran in accordance with VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements of the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran).  Therefore, the Board determines that the 
Veteran will not be prejudiced by the Board proceeding to the 
merits of the claims.

III. New and Material Evidence

The Veteran contends that he suffers from a psychiatric 
disorder, to include PTSD, as a result of combat-related 
stressors while serving in Vietnam.  Thus, he contends that 
service connection is warranted for a psychiatric disorder.

In a June 1982, the RO denied service connection for PTSD.  
The Veteran appealed, and the claim was subsequently denied 
in a December 1996 Board decision.  The Veteran did not 
appeal this decision.  Thus, the December 1996 Board decision 
is final.  38 U.S.C.A. § 7104 (West 1991)[(2002)]; 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (1996) [(2009)].
Generally, a claim which has been denied in an unappealed or 
final RO decision or an unappealed Board decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 2002).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim.

The Veteran filed his claim to reopen in October 2005; thus, 
the definition of new and material evidence applicable to the 
claim is as follows: 

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.
  
38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

The basis for the December 1996 Board decision was the lack 
of evidence of a relationship between the Veteran's diagnosed 
psychiatric disorder(s) and his military service.  Since the 
final December 1996 Board decision, the Veteran has submitted 
additional VA treatment records, as well as duplicate service 
treatment and personnel records.  However, although new, this 
evidence is not material in that it does not raise a 
reasonable possibility of substantiating the Veteran's claim.  
Specifically, at the time of the December 1996 decision, the 
Veteran's service treatment and personnel records were in the 
claims file, as well as VA examination reports dated in 
October 1995 and December 1995, which indicated that the 
Veteran's then-current psychiatric complaints were not 
related to his military service.  Since then, no competent 
evidence demonstrating treatment or diagnosis of PTSD or a 
nexus between the Veteran's current psychiatric disorders and 
his military service has been received.  The Board notes that 
there is ample evidence showing that the Veteran has sought 
mental health treatment since service, with depression being 
the most frequent assigned.  The Board acknowledges a May 
1997 psychiatric evaluation that assigns a diagnosis of 
probable chronic PTSD, and depressive disorder, not otherwise 
specified.  However, this private treatment record does not 
discuss the stressors upon which such diagnosis is based.  
Therefore, the diagnosis does not conform to the Diagnostic 
and Statistical Manual, Fourth Edition (DSM-IV) as required 
by regulation.  See 38 C.F.R. 4.125.  Moreover, the Veteran 
has not supplied detailed information about his claimed 
stressors so as to warrant pursuit of corroborating 
information from official sources.  Thus, the Board concludes 
that this evidence is new, but not material in that it does 
not establish a current diagnosis of PTSD or provide a 
relationship between any diagnosed acquired psychiatric 
disorder and the Veteran's service. 

Additionally, the plethora of VA treatment records added to 
the file since December 1996 show frequent psychiatric 
treatment for depression, but offer no discussion of a 
relationship between the Veteran's current depression and his 
military service.  Thus, the Board determines that the VA 
medical records, private medical records, and VA examination 
reports received since December 1996 neither establish a 
current diagnosis of PTSD nor a relationship between the 
Veteran's current depression and his military service.  

The Board acknowledges the statements of the Veteran 
describing the existence and etiology of his claimed PTSD and 
psychiatric disorder.  Laypersons are competent to speak to 
symptomology when the symptoms are readily observable.  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  However, only those 
with specialized medical knowledge, training, or experience 
are competent to provide evidence on the question of 
diagnosis and causation.  See Jones v. Brown, 7 Vet. App. 
134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Moreover, lay assertions of medical causation cannot 
suffice as new and material evidence to reopen a claim.  
Moray v. Brown, 5 Vet. App. 211 (1993).  Thus, there remains 
no competent and probative evidence of a current diagnosis of 
PTSD or a relationship between a current psychiatric disorder 
and the Veteran's service.

Therefore, the Board must conclude that the evidence added to 
the record since the December 1996 Board denial is new, but 
not material, in that it does not raise a reasonable 
possibility of substantiating the Veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD.  Accordingly, the Board finds that 
the evidence received subsequent to the Board's December 1996 
decision is not both new and material and the requirements to 
reopen the claim of entitlement to service connection for an 
acquired psychiatric disorder have not been met.  Therefore, 
the claim to reopen a previously denied claim seeking service 
connection for an acquired psychiatric disorder is denied.

IV. TDIU Rating

The Veteran contends that his service-connected disabilities 
render him unemployable.  Thus, he claims that he is entitled 
to a TDIU rating.  

A total disability evaluation may be assigned where the 
schedular evaluation is less than total when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2009).

"Substantially gainful employment" is not currently defined 
in VA regulations.  For a veteran to prevail on a claim based 
on unemployability, the record must reflect some factor which 
takes the claimant's case outside the norm for such a veteran 
and not just that the Veteran is unemployed or has difficulty 
finding employment.  Marginal employment is not substantially 
gainful employment.  38 C.F.R. § 4.16(a).  For purposes of 38 
C.F.R. § 4.16(a), marginal employment generally shall be 
deemed to exist when a veteran's earned annual income does 
not exceed the amount established by the U.S. Department of 
Commerce, Bureau of the Census, as the poverty threshold for 
one person.  However, consideration shall be given in all 
claims to the nature of the employment and the reasons for 
termination.  Id. 

The Veteran is currently service-connected for gastroparesis, 
gastroesophageal reflux disease, hiatal hernia, evaluated as 
30 percent disabling and hemorrhoids, evaluated 
noncompensably.  Thus, the Veteran does not meet the 
threshold criteria for consideration for a TDIU rating.

Moreover, the Board finds the Veteran's service-connected 
disabilities do not present such unusual picture so as to 
warrant consideration of an extra-scheduler TDIU rating.  An 
October 1995 VA examination report states that the Veteran 
had been disabled since 1986 due to a work-related injury, 
although the Board notes that on his application for 
benefits, the Veteran identified work in waste water 
management and law enforcement until 1996.  Regardless, there 
is no competent evidence that the Veteran's lack of 
employment is due solely to his service-connected 
disabilities.  On his TDIU application, the Veteran reported 
that the disability that prevents him from working is 
functional bowel syndrome.  However, although the Veteran's 
treatment records, to include a December 2007 VA treatment 
record, indicate that the treatment of his service-connected 
gastrointestinal disabilities does not fully eradicate his 
symptoms, no records reflect that the gastrointestinal 
disabilities had increased to the point where they were 
impeding the Veteran's ability to obtain and maintain 
substantially gainful employment.  The February 1992 SSA 
decision reported disabilities of pain in the hip, pelvis, 
and back, due to dislocation of the right hip, left 
scoliosis, and degenerative arthritis.  

Thus, outside of the Veteran's own assertions, the record is 
devoid of evidence associating the Veteran's lack of 
employment with service-connected hiatal hernia and 
hemorrhoids.  The Board acknowledges the Veteran's arguments 
that entitlement to a TDIU rating is appropriate even if he 
is able to sustain marginal employment.  However, the level 
of employment the Veteran is able to maintain and sustain, 
even if no more than marginal, is immaterial if the cause of 
the unemployment is a factor or disability not service-
connected.  For these same reasons, contemplation of an 
extraschedular TDIU rating is not warranted.  See Thun v. 
Peake, 22 Vet. App.  111 (2008); see Fisher v. Principi, 4 
Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).   Thus, the 
Board determines that the Veteran's service-connected 
disabilities do not render him unable to secure and follow a 
substantially gainful occupation; therefore, he is not 
entitled to a TDIU rating.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, in 
the present case, the preponderance of the evidence is 
against the Veteran's claim of entitlement to a TDIU rating, 
and his claim must be denied. 


ORDER

New and material evidence not having been received, the 
application to reopen a claim of entitlement to service 
connection an acquired psychiatric disorder, to include PTSD, 
is denied.

Entitlement to a TDIU rating is denied.

____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


